COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §
JULIO C. NOVOA, M.D.,                                            No. 08-12-00254-CV
                                                §
                             Appellant,                             Appeal from the
                                                §
                                                                   34th District Court
                                                §
v.                                                              of El Paso County, Texas
                                                §
DALIA DE LA RIVA,                                                  (TC# 2009-1494)
INDIVIDUALLY AND AS PARENT                      §
AND NEXT FRIEND OF DANIELLA
DE LA RIVA, A MINOR,                            §

                              Appellee.         §

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Julio C. Novoa, M.D., to dismiss

the appeal because the parties have settled all disputes between them. TEX.R.APP.P. 42.1. We

grant the motion and dismiss the appeal. The motion does not reflect that the parties have made

any agreement regarding costs.       Accordingly, costs are taxed against Appellant. See

TEX.R.APP.P. 42.1(d) (absent agreement of the parties, the court will tax costs against the

appellant).

                                            GUADALUPE RIVERA, Justice
January 29, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.